Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 1 of 11




                          IN  THE  UNITED  STATES  DISTRICT  COURT  
                              FOR  THE  DISTRICT  OF  COLORADO  
  
Case  No.:  20-­cv-­01112  
  
BRADLEY  LYBARGER  on  his  own  behalf  
and  on  behalf  of  all  others  similarly  situated,                   
  
       Plaintiff,                                                              
v.    
  
ARK  WOODWORKS,  INC,  and  
NASSER  HAJI-­SARVESTANI  
  
       Defendants.  
  
______________________________________________________________________
                                                        
       CLASS  AND  COLLECTIVE  ACTION  COMPLAINT  FOR  UNPAID  WAGES  
______________________________________________________________________
                                                        
       Plaintiff,   by   and   through   undersigned   counsel,   files   this   Class   and   Collective  

Action  Complaint  for  Unpaid  Wages  against  the  above-­named  Defendants.  

                                   STATEMENT  OF  THE  CASE  
                                                        
    1.   Plaintiff  and  those  similarly  situated  are  currently,  or  were  formerly,  employed  by  

Defendants  as  hourly  woodworker  employees.  

    2.   Defendants  refused   to  pay   Plaintiff   and   their  other   employees   one  and   one-­half  

times   their  regular   rate   of   pay  for   each   hour  worked   beyond   forty   each   workweek   and  

for  each  hour  worked  beyond  twelve  each  workday.  

    3.   Defendants  thus  violated  the  Fair  Labor  Standards  Act  (“FLSA”),  29  U.S.C.  §  201  

et  seq.,  because  that  Act  requires  employers  to  pay  their  employees  one  and  one-­half  

times   each   employee’s   regular   rate   of   pay   for   each   hour   worked   beyond   forty   each  

workweek.    

    4.   Defendants   also   violated   the   Colorado   Minimum   Wage   of   Workers   Act  
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 2 of 11




(“CMWWA”),  C.R.S.  §  8-­6-­101  et  seq.  as  implemented  by  the  Colorado  Minimum  Wage  

Order   (“MWO”),   7   C.C.R.   1103-­1,   because   that   Act   requires   employers   to   pay  

employees   one   and   one-­half   times   each   employee’s   regular   rate   of   pay   for  each   hour  

worked  beyond  forty  each  workweek  and  beyond  twelve  each  workday.  

     5.   Plaintiff   seeks   compensation   for   Defendants’   violations   of   the   FLSA   and   the  

MWO  on  his  own  behalf  and  on  behalf  of  all  other  similarly-­situated  hourly  employees.    

                               PARTIES,  JURISDICTION,  AND  VENUE  
  
     6.   Plaintiff   Bradley   Lybarger   was   employed   by   Defendants   from   approximately  

February   28,   2020   through   approximately   March   17,   2020   Plaintiff   Lybarger’s   signed  

FLSA  Consent  to  Sue  Form  is  attached  to  this  Complaint  as  Plaintiff’s  Exhibit  1.      

     7.   Defendant  Ark  Woodworks,  Inc.  is  a  registered  domestic  corporation  which  has  a  

principal  street  address  of  878  Baseline  Place,  Brighton,  Colorado  80603.  

     8.   Defendant  Nasser  Haji-­Sarvestani  is  an  owner  and  manager  of  Ark  Woodworks.  

     9.   Jurisdiction   is   conferred   upon   this   Court   by  28   U.S.C.   §   1331,   this   case   arising  

under   the   laws   of   the   United   States.  This   action   arises   under   the   FLSA,   29   U.S.C.   §§  

201  et  seq.    

     10.  Plaintiff   requests   that   this   Court   exercise   supplemental   jurisdiction   over   his  

claims  brought  under  the  MWO  pursuant  to  28  U.S.C.  §  1367.      

     11.  Venue  is  proper  pursuant  to  28  U.S.C.  §  1391(b)(2)  because  all  the  events  and  

omissions  giving  rise  to  the  claims  occurred  in  the  District  of  Colorado.      

                      FACTUAL  ALLEGATIONS  RELEVANT  TO  ALL  CLAIMS  
       
     12.  Plaintiff  and  those  similarly  situated  worked  as  hourly  woodworker  employees  for  

Defendants.    



                                                         2
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 3 of 11




    13.  Defendants   refused   to   pay   Plaintiff   and   those   similarly   situated   overtime   wages  

for  hours  worked  beyond  forty  each  workweek  and  beyond  twelve  each  workday.    

    14.  Rather,   Defendant   only   paid   overtime   wages   when   an   employee   exceeded   80  

hours   in   a   two-­week   period,   rather   than   when   an   employee   exceeded   40   hours   in   a  

given  workweek,  or  twelve  hours  in  a  given  workday,  as  is  required  by  law.  This  practice  

resulted  in  Defendants  failing  to  pay  employees  their  earned  overtime  wages.  

    15.  For   example,   during   the   pay   period   running   from   February   23,   2020   through  

March  7,  2020,  Plaintiff  worked  a  total  of  59.25  hours  and  was  not  paid  overtime  wages  

per  Defendants’  practice.  Plaintiff  worked  10  hours  during  the  first  workweek  of  the  pay  

period   (February   23   through   February   20,   2020)   and   worked   49.25   hours   during   the  

second  workweek  of  the  pay  period  (March  1  through  March  7,  2020).  Defendants  failed  

to   pay   Plaintiff   overtime   premiums   for   the   hours   worked   beyond   40   during   the   second  

workweek  of  the  pay  period.  

    16.  Similarly,   during   the   period   from   March   9   through   March   13,   2020,   Plaintiff  

worked  47.5  hours  and  was  not  paid  at  a  time-­and-­one-­half  rate  for  the  hours  he  worked  

beyond  40.  

    17.  Employing   this   overtime   avoidance   scheme,   Defendants   willfully   violate   their  

employees’  right  to  be  paid  overtime  wages  for  overtime  hours  worked.  

    18.  Defendants   subjected   all   their   hourly   employees   to   these   policies   and   practices  

of   avoidance   of   overtime   wage   payments.   To   wit,   Defendant   Haji-­Sarvestani   informed  

Plaintiff   on   March   13,   2020   that   his   company-­wide   policy   regarding   overtime   wage  

payments   is:   “You’ve   gotta   get   your   80   hours   first”   before   overtime   wages   might   be  

paid.    



                                                      3
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 4 of 11




    19.  At   all   times   relevant   to   this   action,   Defendants   employed   persons,   including  

Plaintiff,  within  the  State  of  Colorado.    

    20.  At   all   times   relevant   to   this   action,   Plaintiff   and   Defendants’   other   employees  

performed   woodworking   labor   for   the   benefit   of   Defendants   wherein   Defendants  

commanded  when,  where,  and  how  much  labor  Plaintiff  and  others  were  to  perform.  

    21.  Defendant  Ark  Woodworks,  Inc.  sold  and  offered  for  sale  a  service  (woodworking  

services)   to   the   consuming   public,   and   generated   50%   or   more   of   its   annual   dollar  

volume  of  business  from  such  sales.  

    22.  Plaintiff   and   Defendants’   other   employees   handled   woodworking   materials   and  

equipment,  such  as  wood,  glue,  hardware,  hand  tools  and  power  tools,  which  moved  in  

interstate  commerce  each  year  relevant  to  this  action.  

    23.  Defendants  enjoyed  more  than  $500,000.00  in  gross  receipts  each  year  relevant  

to  this  action.  

    24.      Defendant  Nasser  Haji-­Sarvestani,  at  all  material  times,  exercised  operational  

control   and   financial   control   over   the   Ark   Woodworks   enterprise  and   exercised   control  

over   the   terms   and   conditions   of   employment   of   his   employees.   For   example,  

Defendant   Haji-­Sarvestani   hire   and   fired   his   employees,   directed   his   employees   as   to  

their   job   duties,   decided   how   much   his   employees   would   be   paid,   set   his   employees’  

work   schedules,   made   all   important   financial   decisions   regarding   the   enterprise,   and  

made  the  decision  to  avoid  paying  overtime  wages.  

                                                         
                                                         
                                                         
                                                         
                                                         
                                                         


                                                      4
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 5 of 11




                 RULE  23  CLASS  ALLEGATIONS  AS  TO  THE  FIRST  CLAIM  
                                                        
    25.  Plaintiff  asserts  his  First  Claim,  brought  under  the  MWO,  as  a  Fed.  R.  Civ.  P.  23  

class   action,   on   his   own   behalf   and   on   behalf   of   a   class   for   which   Plaintiff   seeks  

certification.    

    26.  Pending   any   modifications   necessitated   by   discovery,   Plaintiff   preliminarily  

defines  this  “Rule  23  Class”  as  follows:  

                 All  Ark  Woodworks  hourly  employees  who  worked  on  or  after  April  
                 21,  2014.        
                   
    27.  This  action  is  properly  brought  as  a  class  action  for  the  following  reasons.  

    28.  Defendants  failed  to  pay  all  their  hourly  employees  overtime  wages  for  overtime  

hours  worked.  

    29.  The   class   is   so   numerous   that   joinder   of   all   the   potential   class   members   is  

impracticable.   Plaintiff   does   not   know   the   exact   size   of   the   Class   because   that  

information   is   within   the   control   of   Defendants.   However,   Plaintiff  believes   and   alleges  

that   the   number   of   Class   Members   is   in   the   50-­75   persons   range.   Membership   in   the  

class  is  readily  ascertainable  from  Defendants’  employment  records.      

    30.  Numerous   questions   of   law   and   fact   regarding   the   liability   of   Defendants   are  

common   to   the   Class   and   predominate   over   any   individual   issues   that   may   exist.  

Common  questions  of  law  and  of  fact  include:  Whether  Defendants  failed  to  pay  all  their  

employees  overtime  wages  for  overtime  hours  worked.  

    31.  The   claims   asserted   by   Plaintiff   are   typical   of   the   claims   of   all   of   the   Class  

Members.  This  is  an  uncomplicated  case  of  an  employer  failing  to  pay  overtime  wages  

as  required  by  law.  The  claims  at  issue  arise  from  policies  applicable  to  all  members  of  

the   class.   Each   Member   of   the   Class   suffered   the   same   violations   that   Plaintiff  


                                                         5
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 6 of 11




challenges  with  his  claims.  If  Defendants’  policy  of  failing  to  pay  overtime  was  unlawful  

as   applied   to   the   representative   Plaintiff,   it   was   unlawful   as   applied   to   the   absent  

members  of  the  putative  class.      

    32.  A   class   action   is   superior   to   other   available   methods   for   the   fair   and   efficient  

adjudication   of   this   controversy   because   numerous   identical   lawsuits   alleging   identical  

causes  of  action  would  not  serve  the  interests  of  judicial  economy.      

    33.  The   representative   Plaintiff   will   fairly   and   adequately   protect   the   interests   of   the  

Members  of  the  Class.  Because  all  Class  Members  were  subject  to  the  same  violations  

of  law  perpetrated  by  Defendants,  the  interests  of  absent  Class  Members  are  coincident  

with,   and   not   antagonistic   to,   those   of   Plaintiff.   The   representative   Plaintiff   will   litigate  

the  Class’s  claims  fully.    

    34.  The   representative   Plaintiff   is   represented   by   counsel   experienced   in   wage   and  

hour  class  action  litigation.  

    35.  The  prosecution  of  separate  actions  by  individual  Class  Members  would  create  a  

risk   of   inconsistent   or   varying   adjudications   with   respect   to   individual   Class   Members  

which  would  establish  incompatible  standards  of  conduct  for  Defendants.    

    36.  Those  Class  Members  who  worked  for  Defendants  for  short  periods  of  time  have  

small  claims  that  they  are  unlikely  to  bring  individually.  All  members  of  the  Class  have  

claims  that  are  factually  and  legally  identical  to  Plaintiff’s.  Thus,  the  interest  of  Members  

of  the  Class  in  individually  controlling  the  prosecution  or  defense  of  separate  actions  is  

slight,   while   the   broad   remedial   purposes   of   the   MWO   counsel   toward   vindicating   the  

rights  of  those  employees  with  small  claims  as  part  of  the  larger  Class.    




                                                          6
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 7 of 11




    37.  Plaintiff   is   unaware   of   any   members   of   the   putative   class   who   are   interested   in  

presenting  their  claims  in  a  separate  action.      

    38.  Plaintiff   is   aware   of   no   pending   litigation   commenced   by   members   of   the   Class  

concerning  the  instant  controversy.  

    39.  It  is  desirable  to  concentrate  this  litigation  in  this  forum  because  all  claims  arose  

in  Colorado.  

    40.  This   class   action   will   not   be   difficult   to   manage   due   to   the   uniformity   of   claims  

among  the  Class  Members  and  the  susceptibility  of  wage  and  hour  cases  to  both  class  

litigation   and   the   use   of   representative   testimony   and   representative   documentary  

evidence.  

    41.  The   contours   of   the   class   will   be   easily   defined   by   reference   to   the   payroll  

documents  that  Defendants  were  legally  required  to  create  and  maintain.  7  CCR  1103-­1  

at   12;;   29   C.F.R.   §   516.2.   Notice   will   be   easily   distributed   because   all   members   of   the  

putative   class   are   or   were   employed   by   Defendants   and   Defendants   were   required   to  

create  and  maintain  records  containing  the  mailing  addresses  of  each  class  member.    

                          §  216(b)  COLLECTIVE  ACTION  ALLEGATIONS  
      
    42.  Plaintiff  brings  his  Second  Claim,  brought  under  the  FLSA,  as  a  collective  action,  

pursuant   to   29   U.S.C.   §   216(b),   on   behalf   of   himself   and   on   behalf   of   all   similarly  

situated   hourly   employees   currently   and   formerly   employed   by   Defendants.   Pending  

any  modifications  necessitated  by  discovery,  Plaintiff  preliminarily  defines  the  collective  

action  as  encompassing:  

                  All  Ark  Woodworks  hourly  employees  who  worked  on  or  after  April  21,  
                  2017.        
               



                                                          7
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 8 of 11




    43.  The   relevant   time   period   dates   back   three   years   from   the   date   on   which   this  

Complaint   was   filed   and   continues   forward   through   the   date   of   judgment   because   the  

FLSA   provides   a   three-­year   statute   of   limitations   for   claims  of   willful   violations   brought  

under  the  Act.  29  U.S.C.  §  255(a).  

    44.  All   potential   collective   action   Members   are   similarly   situated   because   they  

worked  for  Defendants  as  hourly  employees  and  were  subject  to  Defendants’  common  

policy  of  avoiding  overtime  wage  payments.  

                      FIRST  CLAIM  –Failure  to  Pay  Overtime  Premiums    
Violation  of  the  CMWA  (Colo.  Rev.  Stat.  §§  8-­6-­101,  et  seq.)  as  implemented  by  the  
                                         MWO  (7  CCR  1103-­1)  
                                                         
   45.  Plaintiff   repeats   and   realleges   each   of   the   above   allegations   as   if   fully   set   forth  

herein.  

    46.  Plaintiff   asserts   this   count   on  his   own   behalf   and   on   behalf   of   all   other   similarly  

situated  employees.  Fed.R.Civ.P.  23.  

    47.  Defendant   Ark   Woodworks,   Inc.   was   Plaintiff’s   and   others’   “employer”   as   that  

term   is   defined   by   the   MWO   because   it   employed   Plaintiff   and   others   in   Colorado.      7  

C.C.R.  1103-­1(2).  

    48.  Plaintiff  and  others  were  this  Defendant’s  “employees”  as  that  term  is  defined  by  

the  MWO  because  they  performed  labor  for  the  benefit  of  this  Defendant  in  which  this  

Defendant   commanded   when,   where,   and   how   much   labor   or   services   would   be  

performed.    7  C.C.R.  1103-­1(2).  

    49.  This   Defendant   employed   Plaintiff   and   others   in   a   Retail   and   Service   enterprise  

which   sold   and   offered   for   sale   a   service   (woodworking   services)   to   the   consuming  




                                                           8
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 9 of 11




public,  and  which  generated  50%  or  more  of  its  annual  dollar  volume  of  business  from  

such  sales.7  C.C.R.  1103-­1(2)(A).      

      50.  This   Defendant   violated   the   MWO   when   it   failed   to   pay   Plaintiff   and   others  

overtime   premiums   for   hours   worked   over   forty   in   each   given   workweek   and   for  hours  

worked  beyond  twelve  in  each  given  workday  (7  CCR  1103-­1(4)).  

      51.  Plaintiff  and  others  suffered  lost  wages  and  lost  use  of  those  wages  in  an  amount  

to  be  determined  at  trial.  

      52.  Plaintiff  and  others  are  entitled  to  recover  in  a  civil  action  wages  owed  to  them,  

together  with  attorney  fees  and  costs  of  suit.    Colo.  Rev.  Stat.  §  8-­6-­118;;  7  C.C.R.  1103-­

1(18).          

                             SECOND  CLAIM  –  Failure  to  Pay  Overtime  Premiums  
                                  Violation  of  the  FLSA  (29  U.S.C.  §  201  et  seq.)  
                                                                    
      53.  Plaintiff   repeats   and   realleges   each   of   the   allegations   above   as   if   fully   set   forth  

herein.      

      54.  Plaintiff  asserts  this  count  on  his  own  behalf  and  on  behalf  of  all  others  similarly  

situated.    29  U.S.C.  §  216(b).      

      55.  Plaintiff   and   others   were   “employees”   as   that   term   is   defined   by   the   FLSA.      29  

U.S.C.  §  203(e).      

      56.  Defendants   “employed”   the   Plaintiff   and   others   as   that   term   is   defined   by   the  

FLSA.    29  U.S.C.  §  203(g).  

      57.  Defendants  were  Plaintiff’s  and  others’  “employers”  as  that  term  is  defined  by  the  

FLSA.    29  U.S.C.  §  203(d).  

      58.  Defendants   violated   the  FLSA   when   they   refused   to   pay   Plaintiff   and  others   for  

overtime  premiums  for  hours  worked  beyond  forty  in  each  given  workweek.    29  U.S.C.  §  


                                                            9
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 10 of 11




207.        

     59.  Defendants’  violations  of  the  FLSA  were  willful.  29  U.S.C.  §  255(a).  

     60.  Plaintiff  and  others  have  suffered  lost  wages  and  lost  use  of  those  wages  in  an  

amount  to  be  determined  at  trial.  

     61.  Plaintiff  and  others  are  entitled  to  recover  unpaid  overtime  premiums,  liquidated  

damages,  attorney  fees  and  costs.    29  U.S.C.  §  216(b).      

  
WHEREFORE:  As  to  his  FIRST  CLAIM  brought  pursuant  to  the  MWO,  Plaintiff  
respectfully  requests  an  Order  from  the  Court  that:  
  
             a.   This  action  be  certified  as  a  class  action  pursuant  to  Fed.  R.  Civ.P.  23;;  
                              
             b.   Plaintiff  be  certified  as  the  class  representative  of  the  Rule  23  Class;;  
                              
             c.   Undersigned  counsel  be  appointed  Rule  23  class  counsel;;  
                              
             d.   Prompt  notice  of  this  litigation  be  sent  to  all  potential  Rule  23  class  
                  members;;  
                              
             e.   Plaintiff  and  the  Rule  23  Class  be  awarded  the  wages  they  are  due,  
                  together  with  attorney  fees  and  costs  of  suit.  Colo.  Rev.  Stat.  §  8-­6-­118;;  7  
                  CCR  1103-­1(18);;      
  
             f.   Plaintiff  be  awarded  a  service  award  in  recognition  of  his  work  as  
                  representative  of  the  Rule  23  Class;;  
         
             g.   Plaintiff  and  the  Rule  23  Class  be  awarded  such  other  and  further  relief  as  
                  may  be  necessary  and  appropriate.  
  
And  as  to  his  SECOND  CLAIM  brought  pursuant  to  the  FLSA,  Plaintiff  respectfully  
requests  an  Order  from  the  Court  that:  
                    
             a.   Appropriate  notice  of  this  suit  and  the  opportunity  to  opt  into  it  be  provided  
                  to  all  potential  class  members  promptly;;  
                    
             b.   Plaintiff  and  those  who  opt-­in  to  the  action  be  awarded  unpaid  overtime  
                  premiums;;  
  
             c.   Plaintiff  and  those  who  opt-­in  to  the  action  be  awarded  liquidated  
                  damages  as  required  by  law;;  


                                                      10
Case 1:20-cv-01112-RBJ Document 1 Filed 04/20/20 USDC Colorado Page 11 of 11




  
           d.   Plaintiff  and  those  who  opt-­in  to  the  action  be  awarded  pre-­judgment  and  
                post-­judgment  interest  as  permitted  by  law;;    
  
           e.   Plaintiff  and  those  who  opt-­in  to  the  action  be  awarded  costs  and  attorney  
                fees  as  per  29  U.S.C.  §  216(b);;  and  
  
           f.   Plaintiff  and  those  who  opt-­in  to  the  action  be  awarded  such  other  and  
                further  relief  as  may  be  necessary  and  appropriate.  
  
  
  
                 
                                                Respectfully  submitted,  
                                                  
  
                                                s/  Brandt  Milstein    
                                                Brandt  Milstein  
                                                Milstein  Law  Office  
                                                2400  Broadway,  Suite  B  
                                                Boulder,  CO  80304  
                                                Telephone:  303.440.8780  
                                                Fax:  303.957.5754  
                                                E-­mail:  brandt@milsteinlawoffice.com      
                                                  
                                                Attorney  for  Plaintiff  
  

  
  
        
                                                  




                                                     11
